City of




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    November 19, 2015

                                   No. 04-15-00586-CV

                    Richard DOMINGUEZ and Mary Lou Dominguez,
                                   Appellants

                                             v.

                               CITY OF SAN ANTONIO,
                                      Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-07410
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       The District Clerk's Second Notification of Late Record is hereby GRANTED. Time is
extended to November 20, 2015.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court